Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on June 18, 2019.
Information Disclosure Statement filed on 10/08/2020 has been considered by the examiner.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Takemiya et al. “Sora Identity: Secure, Digital Identity on the Blockchain” (admitted prior art).


As per claim 1, Takemiya discloses:
A computing system comprising:
one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for sending a message that includes an encrypted claim about a decentralized identity to a relying party computing system such that the encrypted claim cannot be decrypted without a user associated with the decentralized identifier providing a validation code to the relying party computing system, the method comprising, (Takemiya, Sec. II, Para. 4-5 and Sec. IV, Para 5);  
generating a validation data structure associated with a decentralized identifier, (Takemiya, Sec. IV, Para. 4);
causing the validation data structure to be presented to a user that owns the decentralized identifier, (Takemiya, Sec. B);
encrypting a claim that has the decentralized identifier as a subject, the encryption using the validation data structure associated with the decentralized identifier such that decryption of the claim requires the validation data structure, (Takemiya, Sec.B:3);
generating a message that includes the encrypted claim, but which does not include the validation data structure, (Takemiya, Sec.B:4);
causing the message to be transmitted to a relying party computing system that will rely on the claim, wherein the relying party computing system cannot decrypt the claim until the user provides the validation data structure to the relying party computing system, (Takemiya, Sec.B:4-5 amd Sec. IV, Col. 2);

As per claim 11, Takemiya discloses:
A method for sending a message that includes an encrypted claim about a decentralized identity to a relying party computing system such that the encrypted claim cannot be decrypted without a user associated with the decentralized identifier providing a validation code to the relying party computing system, the method comprising: (Takemiya, Sec. II, Para. 4-5 and Sec. IV, Para 5);  
generating a validation data structure associated with a decentralized identifier, 
causing the validation data structure to be presented to a user that owns the decentralized identifier, (Takemiya, Sec. B);
encrypting a claim that has the decentralized identifier as a subject, the encryption using the validation data structure associated with the decentralized identifier such that decryption of the claim requires the validation data structure, (Takemiya, Sec.B:3);
generating a message that includes the encrypted claim, but which does not include the validation data structure, (Takemiya, Sec.B:4);
causing the message to be transmitted to a relying party computing system that will rely on the claim, wherein the relying party computing system cannot decrypt the claim until the user provides the validation data structure to the relying party computing system, (Takemiya, Sec.B:4-5 and Sec. IV, Col. 2);

As per claim 17, Takemiya discloses:
A computing system comprising: 
one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for decrypting a claim about a decentralized identity, the method comprising: (Takemiya, Sec. A, Para. 1 and 2);
detecting receipt of a message that includes an encrypted claim that has a decentralized identity as a subject, the encrypted claim being encrypted using a validation data structure associated with the decentralized identifier, but the message not including the validation data structure, 
detecting separate receipt of the validation code associated with the decentralized identifier from a user that owns the decentralized identifier, the validation code being received over a different communication channel than was used to receive the message that includes the encrypted claim, (Takemiya, Sec. IV, Para. 7);
using the validation data structure to decrypt the encrypted claim, (Takemiya, Sec. A, Para. 1 and 2);

As per claims 9 and 14, Takemiya further discloses:
the encryption also using a public key of a relying party associated with the relying party computing system, (Takemiya, Sec. IV, Para. 4).

As per claims 10 and 15, Takemiya further discloses:
the validation data structure being generated by a user agent of the decentralized identifier, (Takemiya, Sec. II, Para. 5 and 6).

As per claim 16, Takemiya further discloses:
communicating, by the user, the validation data structure to the relying party computing system using a different communication channel that is used to communicate the message, (Takemiya, Sec. II, Para. 3).

As per claim 18, Takemiya further discloses:
the communication channel used to receive the message being with a first computing system in possession of the user that owns the decentralized identity, the communication channel used to receive the validation data structure being with a second computing system in possession of the user that owns the decentralized identity, (Takemiya, Sec. II, Para. 6).
As per claim 19, Takemiya further discloses:
the first computing system running a user agent of the decentralized identity, (Takemiya, Sec. II, Para. 5 and 6). 

As per claim 19, Takemiya further discloses:
the decryption also using the private key of a relying party associated with the computing system, (Takemiya, Sec. IV, Para. 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takemiya et al. “Sora Identity: Secure, Digital Identity on the Blockchain” (admitted prior art) in view of Shenker et al. US Publication No. 2017/0024962 A1.

As per claim 2, Takemiya does not specifically disclose:
the validation data structure comprising a validation code,
However, Shenker discloses:
the validation data structure comprising a validation code, (Shenker, [0108]:10-14) where it is disclosed that the validation code is transmitted to the associated computing device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Takemiya by adding features of Shenker to have the validation code for validation and security purposes.
As per claim 3, Takemiya further discloses:
the validation code being pseudo-randomly generated, (Takemiya, Sec. B and C).

As per claim 4, Takemiya does not specifically disclose:
the validation code comprising a sequence of characters.
However, Shenker further discloses:
the validation code comprising a sequence of characters, (Shenker, [0083]:1-6) where the tickets will have sequential inventory control numbers. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Takemiya by adding features of Shenker to have sequential numbers as validation code for validation and security purposes.

As per claim 5, Takemiya does not specifically disclose:
the validation code comprising a barcode,
However, Shenker discloses:
the validation code comprising a barcode, (Shenker, [0081]:1-4) where the inventory control numbers have associated barcode. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Takemiya by adding features of Shenker to have 

As per claim 6, Takemiya does not specifically disclose:

the barcode being a matrix barcode
However, Shenker discloses:
the barcode being a matrix barcode. (Shenker, [0081]:1-4) where the inventory control numbers have associated barcode. Where the barcode can be any barcode including the QR or matrix barcode as claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Takemiya by adding features of Shenker to have sequential numbers associated barcodes as validation code for validation and security purposes.

As per claim 8, Takemiya does not specifically disclose:

the validation data structure comprising a file.
However, Shenker discloses:
the validation data structure comprising a file, (Shenker, [00867]:1-7) where the validation file contains the validation codes for all tickets. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Takemiya by adding features of Shenker to have the validation files that contains validation codes for authentication and security of the system.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takemiya et al. “Sora Identity: Secure, Digital Identity on the Blockchain” (admitted prior art) in view of Shenker et al. US Publication No. 2017/0024962 A1 and in further view of Schenker et al. US Publication No. 2019/0058907 A1.
As per claim 7, neither Takemiya nor Shenker specifically disclose:
the validation code comprising an audio signature.
However, Schenker discloses:
the validation code comprising an audio signature, (Schenker, [0026]) where the audio signatures are disclosed which will perform various validation steps.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Takemiya by adding features of Schenker to use audio signature for validation purposes.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446